EXHIBIT 99.1 Contact: Adam Friedman Principal Adam Friedman Associates LLC Phone: 212-981-2529 Ext. 18 DR. KRZYSZTOF K. BURHARDT APPOINTED CHAIR OF ANALYSTS INTERNATIONAL MINNEAPOLIS, MN, — May 29, 2007— Analysts International (NASDAQ: ANLY) announcedlast week at the Company’s annual shareholder’s meeting that Michael J. LaVelle has stepped down from his position as Chair of the Board, effective May 24, 2007. Dr. Krzysztof K. Burhardt has been appointed Chair to replace Mr. LaVelle. Mr. LaVelle continues to serve as the Company’s Interim President and CEO and as a member of the Board of Directors. Dr. Burhardt is a Partner at Clotho & Associates and formerly served as Vice President of Technology at Honeywell, Inc. and Chief Technology Officer at Imation Corp. Mr. LaVelle also announced that the Company recently received notice that a state government has selected the Company’s $6 million bid to implement a system upgrade. He also announced that a major customer has selected the Company as a vendor to provide billable personnel under a contract that contemplates total spend of $145 million for a select number of vendors. About Analysts International Headquartered in Minneapolis, Analysts International is a diversified IT services company.With sales and customer support offices in the United States and Canada, Analysts International provides information technology resources and solutions, including: IT Resources Staffing, which is focused on providing reasonably priced resources to volume buyers effectively and on demand; IT Resources – Professional Staffing, which focuses on providing highly skilled placements; and Technology Solutions, which provides network services, infrastructure, application integration, IP telephony and hardware solutions to the middle market. Analysts International’s Symmetry Workforce Solutions is a flexible set of services that support a customer’s supply chain management, ranging from resource allocation through billing and payment of suppliers.
